1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6      CARL HENRY OLSEN, III,                          Case No. 3:15-cv-00367-MMD-WGC

7                                      Petitioner,                    ORDER

8            v.

9      RENE BAKER, et al.,

10                                 Respondents.

11          This habeas matter is before the Court on Respondents’ fourth Unopposed Motion

12   to Extend Time (ECF No. 58). 1

13          Respondents seek a one-week extension of time to file the exhibits to their Motion

14   to Dismiss (ECF No. 56) Petitioner Carl Henry Olsen, III’s Second Amended Petition for

15   Writ of Habeas Corpus (ECF No. 45). The motion states that extensive redaction is

16   required because Petitioner’s criminal case involved a minor victim and witness.

17   Respondents’ counsel asserts that the redaction process has taken longer than expected,

18   despite best efforts, because the records were obtained from microfiche and are not of

19   sufficient quality to allow for automated redaction.

20          The motion falls short of providing compelling circumstances or a strong showing

21   of good cause given that this action was reopened in July 2017 and the second amended

22   petition was filed over eight months ago in May 2019. Nevertheless, the Court will

23   ///
            1In
              the order granting Respondents’ third request for an extension of time, counsel
24
     was advised:
25
            Given the Court’s case management responsibilities under the CJRA,
26          moving forward counsel will be required to prioritize the briefing in this case
            over later-filed matters. . .. Further extensions of time are not likely to
27          be granted absent compelling circumstances and a strong showing of
            good cause why the briefing could not be completed within the
28          extended time allowed despite the exercise of due diligence.
     (ECF No. 55.)
1    reluctantly allow an additional three days. The parties are advised that the Court’s warning

2    regarding further extensions remains in effect. (ECF No. 55.)

3           It is therefore ordered that Respondents’ motion is granted in part and denied in

4    part. Respondents have until February 3, 2020, to file the exhibits.

5           It is further ordered that Petitioner will have 14 days after service of the exhibits to

6    file and serve any response to the motion to dismiss.

7           All other instructions stated in the scheduling order (ECF No. 33) and the warning

8    regarding further extensions (ECF No. 55) remain in effect.

9           DATED THIS 29th day of January 2020.

10

11

12                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                   2
